Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-4, 6-9, 11 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillliland et al. (hereinafter Gillliland, US 4,961,088).
For claim 11: Gillliland discloses a drum cartridge 12 for use with a toner/ developer cartridge 14 accommodating toner (fig. 1, col. 4, lines 24-33, 63), the drum cartridge comprising:
a photosensitive drum 20, fig. 1;
a drum memory 90 (EEPROM) storing life count value representing, a cumulative number of sheets printed using the photosensitive drum, (col. 6, lines 35-39), 
the drum memory 90 being configured to store history information (count zero) relating to an abnormal state (END OF LIFE) of the drum cartridge 12, (col. 7, lines 11-17),
wherein use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state (end of life) of the drum cartridge is stored in the drum memory and the life count value (wherein count zero is the life count value, (which is the cumulative number of sheets printed, counted down from specific value) as well as count zero is the history information relating to the abnormal state, (“END OF LIFE MESSAGE” may also be the history information relating to the abnormal state), col. 7, lines 11-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-9 is/ are rejected under U.S.C. 103 as being unpatentable over Gillliland et al. (hereinafter Gillliland, US 4,961,088) in view of Nakada et al. (hereinafter Nakada, JP 2001-312185).  
For claims 1, 6: Gillliland discloses a drum cartridge 12 for use with a toner/ developer cartridge 14 accommodating toner (fig. 1, col. 4, lines 24-33, 63), the drum cartridge comprising:
a photosensitive drum 20, fig. 1;
a drum memory 90 (EEPROM) storing life count value representing, a cumulative number of sheets printed using the photosensitive drum, (col. 6, lines 35-39), 
the drum memory 90 configured to store history information (count zero) relating to an abnormal state (END OF LIFE) of the drum cartridge 12, (col. 7, lines 11-17),
a charger (corotron) 28 configured to charge an outer periphery of the photosensitive drum, (col. 4, lines 25-30), and
wherein a request of drum cartridge replacement is to be displayed and use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state (end of life) of the drum cartridge is stored in the drum memory, (col. 7, lines 15-21).
Gillliland is silent so as to the history information also relates to an abnormal state of the charger.
Nakada discloses a cartridge that includes photosensitive member, a charger (charging unit), and a storage unit (cartridge memory/ history [0108]) and that the storage unit stores (keeps history information) of an accumulated charging time of the photosensitive member by the charging unit, ([0014], para 4), which would relate to abnormal state (replacement time) of the charger (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Gillliland, so as to have the history information which relates to the abnormal state of the charger, as taught by Nakada, in order to improve usability of the device by enabling user to learn cartridge information, (Abstract).

For claims 2, 7: Gillliland discloses that the request of drum cartridge replacement is to be displayed and the use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge is stored in the drum memory after the life count value is equal to a threshold value (equal to zero, col. 7, lines 56-58).

For claims 3, 8: Gillliland discloses that the request of drum cartridge replacement is to be displayed and the use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge is stored in the drum memory after the life count value is equal to life of the drum cartridge (life of the drum cartridge is counted down/ up and at the end of life count is equal to zero, see at least col. 7, lines 56-58).

For claims 4, 9: Gillliland discloses that the developing cartridge 14 includes a developing/ magnetic brush roller 50, (col. 4, lines 65-66).

Claim(s) 11 is/ are rejected under U.S.C. 103 as being unpatentable over Gillliland et al. (hereinafter Gillliland, US 4,961,088) in view of Abe (JP 2008-152162).  
For claim 11: Gillliland discloses a drum cartridge 12 for use with a toner/ developer cartridge 14 accommodating toner (fig. 1, col. 4, lines 24-33, 63), the drum cartridge comprising:
a photosensitive drum 20, fig. 1;
a drum memory 90 (EEPROM) storing life count value representing a cumulative number of sheets printed using the photosensitive drum, (col. 6, lines 35-39), 
the drum memory 90 configured to store history information (count zero) relating to an abnormal state (END OF LIFE) of the drum cartridge 12, (col. 7, lines 11-17),
wherein use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state (end of life) of the drum cartridge is stored in the drum memory, (col. 7, lines 15-21).
Gillliland is silent so as to use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge and the life count value are stored in memory.
Abe discloses that drum cartridge is not permitted in response to determining that history information relating to abnormal state of the drum cartridge and the life count value are stored in memory (page 3, para 3, page 17 para 3 from bottom).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Gillliland, so as to have the use of the drum cartridge is not permitted in response to determining that the history information relating to the abnormal state of the drum cartridge and the life count value are stored, as taught by Abe, in order to optimize print quality by stopping image formation when the cartridge is unusable.

Response to Arguments
Applicant's arguments filed on 7/15/2022 have been fully considered but they are not persuasive. On pages 8-9 of the response Applicant argues that “the storage locations for storing the “discharge detection flag” in Hamaya and for storing the claimed “history information” are different, as one skilled in the art can readily appreciate.That is, in Hamaya, the “discharge detection flag” is stored in the RAM 33 of the controller 13, whereas in rewritten independent claims 1 and 6, the “history information” is stored in the drum memory”, “even if the teachings of Hamaya were applied to the device of Gilliland in the asserted manner, the resulting configuration would include a “discharge detection flag” stored in a memory of a controller, which is different from the claimed configuration, wherein the “history information relating to the abnormal state of the drum cartridge” is stored in the drum cartridge“ and “Applicant respectfully submits that one skilled in the art would not have had any logical technical reason to instead modify Gilliland to try to purposely store the “discharge detection flag” in a memory of the drum cartridge rather than a memory of a controller”.
The Examiner respectfully disagrees because claim language of claim 1 and claim 6 requires only that “the history information relates to an abnormal state of the charger” and does not require that the abnormal state of the charger to be stores in particular memory location(s), thus, claim language does not identify particular memory location(s) for storing information. Furthermore, the cartridge memory and controller memory can be considered as one structure in which information is stored.  
Moreover, “It is not necessary in order to establish a prima facie case of obviousness…that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by the applicant.” In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1900 (Fed. Cir. 1990) (emphasis in original). Thus, “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP § 2144 (“Rationale Different from Applicant’s is Permissible”).
Applicant argues that “it is clear to those skilled in the art that the “discharge detection flag” of Hamaya is not intended to render a drum cartridge, in which the abnormal discharge is generated, unusable for the future”.
The Examiner respectfully disagrees, the argument is not germane because it is not commensurate with the claimed limitations. Claim language of claim 1 and claim 6 does not recite anything pertaining to holding information for particular time length, or holding information between power ups of the device.
The rest of the arguments have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations (“the history information also relates to”), these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852